Citation Nr: 1760190	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  12-27 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for asthma.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for left foot pes planus.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a respiratory disorder, to include asthma.

6.  Entitlement to service connection for left foot pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1971 to January 1973 and September 1974 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the December 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A hearing was held before the undersigned Veterans Law Judge (VLJ) in August 2017.  A hearing transcript is of record.

The issues of entitlement to service connection for a respiratory disorder, left foot pes planus, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed October 1988 rating decision, the RO continued the denial of the claim of entitlement to service connection for asthma.

2.  Evidence added to the record since the October 1988 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim for service connection for asthma.

3.  In an unappealed January 1978 rating decision, the RO denied the claim of entitlement to service connection for flat feet.

4.  Evidence added to the record since the January 1978 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim for service connection for flat feet.

5.  In an unappealed January 1978 rating decision, the RO denied the claim of entitlement to service connection for a low back strain.

6.  Evidence added to the record since the January 1978 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a low back strain.


CONCLUSIONS OF LAW

1.  The October 1988 rating decision that denied service connection for asthma is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).

2.  Evidence received subsequent to the October 1988 rating decision is new and material and serves to reopen the Veteran's claim of entitlement to service connection for asthma.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  The January 1978 rating decision that denied service connection for flat feet and low back strain is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).

4.  Evidence received subsequent to the January 1978 rating decision is new and material and serves to reopen the Veteran's claims of entitlement to service connection for left foot pes planus and low back strain.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In particular, this decision grants in full that portion of the claim that is being addressed (i.e., the request to reopen a claim of service connection for asthma, left flat foot pes planus, low back disability).  As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of the VA's duty to notify and assist on these matters.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (2012).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for flat feet and low back strain were denied initially in January 1978.  The RO essentially determined that the Veteran's flat feet was congenital, and there was no evidence that the Veteran's flat feet or low back strain were caused or aggravated by his active service.  The Veteran did not appeal the January 1978 decision nor was new and material evidence received within a year of that decision.  The January 1978 decision thereby became final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 3.104 (2017).   

Similarly, service connection for asthma was initially denied in January 1978, then reopened and redenied in October 1988.  The RO again essentially determined that the Veteran's asthma preexisted his service and there was no evidence that the disability was caused or aggravated by his active service.  The Veteran did not appeal the October 1988 rating decision nor was new and material evidence received within a year of that decision.  The October 1988 decision thereby became final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 3.104 (2017).   

At the time of the last final decisions pertaining to the Veteran's flat feet, low back strain and asthma, the evidence of record mainly consisted of the Veteran's service treatment records as well as VA examinations reports.

The evidence that has been received since the January 1978 and October 1988 rating decisions includes updated VA treatment records and VA examination reports, and August 2017 hearing testimony.

Pertaining to the Veteran's low back disability, at the August 2017 Board hearing, the Veteran testified that he suffered an injury to his back when getting thrown from the back of a truck in -service.  He further testified that while he did not seek medical attention until around 2000, his back has bothered him since the accident in service.  Moreover, updated VA treatment records assessed the Veteran with chronic low back pain and degenerative joint disease.  Additionally, following a review of the Veteran's x-ray, the January 2011 VA examiner found the Veteran had degenerative changes of the lumbosacral spine with a moderate degree of pain and dysfunction.

The Veteran also testified that while he was in the military, he began experiencing issues with his feet and was told they were flat.  He argued the flat foot diagnosis he received in service referenced both of his feet, not just his right foot.  As such, he contends if his right foot is service-connected and found to be flat, then it follows his left foot is also flat and warrants service connection.  Additionally, pertaining to the Veteran's left foot pes planus, service treatment records document painful flat feet in January 1971 and a diagnosis of pes planus with duty restrictions in August 1971.  Moreover, the December 2011 VA examination diagnosed the Veteran with bilateral pes planus, bilateral bone spurs and bilateral degenerative joint disease.  

Lastly, the Veteran testified that, prior to his service; he would sometimes have wheezing issues.  In fact, he testified that prior to his active duty service he did have a doctor say that he had a slight case of asthma.  But he stated that he did not suffer from the type of breathing problems he now suffered from until he returned from service in Vietnam and has continued to worsening.  His service treatment records confirm treatment in October 1971 and February 1976 for breathing issues.  Regarding a possible connection between his asthma and his service, testified that one of his doctors indicated his asthma could have been because of herbicide agents breathed in Vietnam because he worked in a motor pool.  Currently, he testified that he had an inhaler for chronic obstructive pulmonary disease (COPD) and he was on an oxygen machine for 18 hours a day.

The Veteran's hearing testimony as to in-service incurrences of his low back strain, flat feet and worsening of his asthma, combined with updated VA treatment records and VA examinations are new and material evidence which provides additional information relating to an unestablished fact necessary to substantiate these service connection claims.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As previously mentioned, pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   Moreover, the United States Court of Appeals for Veterans Claims (Court) explained this standard is intended to be a low threshold.  Id.  

Accordingly, the Board concludes that the January 1978 and October 1988 rating decisions will be reopened because new and material evidence has been received.   

Adjudication of the Veteran's claims for entitlement to service connection for asthma, left foot pes planus and low back disability does not end with the determination that new and material evidence has been received.   For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claims for asthma, left foot pes planus and low back disability.


ORDER

New and material evidence has been received and the claim for entitlement to service connection for asthma is reopened; the claim is allowed to this extent only.

New and material evidence has been received and the claim for entitlement to service connection for left foot pes planus is reopened; the claim is allowed to this extent only.

New and material evidence has been received and the claim for entitlement to service connection for a low back disability is reopened; the claim is allowed to this extent only.


REMAND

As previously stated, the Veteran contends he suffered a lower back injury while in-service.  Specifically, he reports he suffered the injury while riding in the back of a truck leaving his compound.  The truck was going over rough terrain and he was thrown off the truck.  Indeed, a review of the Veteran's service treatment records shows that the Veteran was seen for intermittent low back pain in February 1972 and in June 1972.  In particular, a February 1972 service treatment notation diagnosed the Veteran with acute and chronic low back strain with duty restrictions.  However, the Board notes a February 1972 service treatment notation mentioned a prior football injury sustained before service and then a reinjury of the Veteran's low back from the truck accident in service.

The Veteran's current medical records diagnose him with chronic low back pain consistent with degenerative joint disease.  The Veteran was provided a VA examination in January 2011, wherein he was diagnosed with degenerative changes of the lumbosacral spine with a moderate degree of pain and dysfunction.  The examiner found it was less likely than not that the current low back condition was incurred in or caused by the claimed in-service injury.  To explain his opinion, the examiner stated that, in general, degenerative changes of the lumbosacral spine is an aging process.  

The Board notes, however, that the rationale did not include any discussion of the Veteran's in-service injury and treatment as well as his report of continuity of symptomatology.  Importantly, the Veteran's post service treatment records include a diagnosis of chronic low back pain consistent with degenerative joint disease.  See, e.g., November 2008 - December 2009 VA treatment records.  The January 2011 VA examiner did not discuss these diagnoses in his examination report.  On remand, a supplemental medical opinion to address the Veteran's lay reports of continuity of symptomatology since service.

Additionally, despite the fact that the September 2010 and April 2015 VA examinations found no left foot pes planus, the December 2011 VA examiner diagnosed the Veteran with bilateral pes planus, bilateral bone spurs and bilateral degenerative joint disease.  However, no medical opinion was provided as to whether the disability was caused by or incurred in service, particularly in light of the January 1971 and August 1971 service treatment notations of foot pain and pes planus.  On remand, another VA examination is necessary to obtain a medical opinion regarding causation.

Pertaining to the Veteran's claim for service connection for asthma, in light of the Veteran's December 2013 VA treatment record diagnosis of asthma as well as his in-service evidence of respiratory issues, the Board finds medical opinions are needed prior to adjudicating this claim.  First, in light of the possibility that the Veteran's asthma pre-existed his service, a medical opinion is needed as to whether he did in fact have asthma prior to service, and if so, was his asthma aggravated beyond the natural progression of the condition by his service.  Furthermore, a medical opinion is also needed to address the Veteran's contention that a doctor informed him that his asthma may have been caused by herbicide agent exposure in Vietnam.  Lastly, the Board also notes the Veteran testified as to his COPD diagnosis which is reflected in the Veteran's VA treatment records.  Service connection for COPD was denied in a June 2015 rating decision.  Although the Veteran initiated an appeal of that decision, he did not perfect his appeal subsequent to the issuance of a May 2016 Statement of the Case.  However, based on the Veteran's hearing testimony and the facts of this case, the Board finds the Veteran's claim for service connection for asthma is actually broader and includes his claim for COPD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, a medical opinion is necessary to determine whether the Veteran's present COPD is causally related to his service, including his exposure to herbicide agents in Vietnam.
Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the Veteran, obtain any updated VA treatment records and private treatment records pertaining to the Veteran's left foot pes planus, respiratory disorder, and/or low back disability, and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded another examination by the January 2011 VA examiner, if possible.  If the January 2011 VA examiner is no longer available or unable to provide the requested addendum opinion, schedule the Veteran with an appropriate examiner for an examination to provide the requested opinions and information.  After reviewing the claims file, to include a copy of this remand and the report from the January 2011 VA examination, the examiner should determine:

	a.  For each back disability diagnosed, whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's lumbar spine conditions are due to an injury or event that occurred in-service.  

The examiner must provide a comprehensive report including complete explanation of all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the February 1962 and June 1972 treatment notations of in-service back pain and limited duty restrictions, as well as his current and continued symptomatology following service.
If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Additionally, make arrangements for the Veteran to be afforded another examination for his respiratory conditions and his left foot.  After reviewing the claims file, to include a copy of this remand, the examiner should determine:

a.  Is there clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran's asthma preexisted his active duty service? Specify this evidence if it exists.

b.  If it is determined that asthma clearly and unmistakably preexisted service, is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting asthma disability was not aggravated in service beyond the natural progression of the condition?  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline of disability.

c.  If no clear and unmistakable evidence exists that the Veteran's asthma preexisted his active duty service, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) his asthma and/or COPD were etiologically related to his service or due to herbicide agent exposure in service.

d.  Is there clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran's left foot pes planus preexisted his active duty service? Specify this evidence if it exists.

b.  If it is determined that left foot pes planus clearly and unmistakably preexisted service, is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting asthma disability was not aggravated in service beyond the natural progression of the condition?  The examiner should specifically comment on the in-service records documenting flat feet.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline of disability.

c.  If no clear and unmistakable evidence exists that the Veteran's left foot pes planus preexisted his active duty service, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the disability is etiologically related to his service, specifically commenting on the in-service records documenting flat feet.
A complete and thorough rationale must be provided for all opinions.  If any of the examiners cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

4.  After completing the above and any other necessary development, readjudicate the issues remaining on appeal.  If any of the benefits sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


